Citation Nr: 1328462	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  09-05 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to compensation pursuant to the provisions 
of 38 U.S.C.A. § 1151 for residuals of right ureteroscopy 
(also characterized as bladder puncture, excessive urination 
and/or inability to hold back urge, and ruined sexual 
desires).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active duty service from November 1972 to 
November 1974 and from March 1977 to September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2007, October 2009, and May 2012 
rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  In 
this regard, the May 2007 rating decision denied service 
connection for bilateral hearing loss and tinnitus.  The 
October 2009 rating decision denied service connection for a 
left shoulder disorder and the May 2012 rating decision 
denied compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of right ureteroscopy.

The Board notes that the October 2009 rating decision also 
denied service connection for a bilateral knee disorder and 
hepatitis C, and the Veteran entered a timely notice of 
disagreement as to such denials; however, in an August 2012 
statement, he withdrew such claims.  Therefore, these issues 
are not properly before the Board. 

In August 2012, the Veteran provided testimony at a hearing 
before a Decision Review Officer (DRO) at the RO in regard 
to his bilateral hearing loss, tinnitus, left shoulder, and 
38 U.S.C.A. § 1151 claims.  A transcript of the hearing has 
been associated with the claims file.  

As relevant to the Veteran's claims for service connection 
for bilateral hearing loss and tinnitus, in his February 
2009 substantive appeal (VA Form 9), he requested a Board 
hearing before a Veterans Law Judge sitting at the RO.  He 
was notified in a June 2013 letter that his requested 
hearing had been scheduled for July 2013; however, the 
Veteran failed to report to the Board hearing.  Therefore, 
his request for a Board hearing is considered withdrawn.  38 
C.F.R. § 20.704(d) (2012). 

The Board notes that, in addition to the paper claims file, 
there is an electronic (Virtual VA) file associated with the 
Veteran's claims.  A review of the documents in the 
electronic file reveals additional VA treatment records that 
were associated with Virtual VA in 2012.  In this regard, 
the Board notes that, with respect to such records, as well 
as some of those contained in the paper claims file, the 
agency of original jurisdiction (AOJ) has not yet considered 
them.  However, as his claims are being remanded, the AOJ 
will have an opportunity to review all the submitted 
documents such that no prejudice results to the Veteran in 
the Board considering such evidence for the limited purpose 
of issuing a comprehensive and thorough remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2012).

As noted above, in rating decisions dated in October 2009 
and April 2012, the RO denied service connection for a left 
shoulder disorder and entitlement to compensation pursuant 
to the provisions of 38 U.S.C.A. § 1151 for residuals of 
right ureteroscopy, respectively.  In March 2010 and July 
2012, respectively, the Veteran submitted notices of 
disagreement with those determinations.  When there has been 
an initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case.  See 38 C.F.R. § 19.26 (2012).  Thus, 
remand for issuance of a statement of the case on these 
issues is necessary.  Manlincon v. West, 12 Vet. App. 238 
(1999).  However, these issues will be returned to the Board 
after issuance of the statement of the case only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Relevant to the bilateral hearing loss and tinnitus claims, 
the Board observes that the Veteran was provided a DRO 
hearing in August 2012 which addressed these issues.  
Thereafter, additional VA treatment records were associated 
with the claims file.  However, the AOJ has not issued a 
supplemental statement of the case that considers the DRO 
hearing or the additional VA treatment records.  38 C.F.R. 
§ 19.31.  Therefore, a remand is necessary in order for the 
AOJ to consider such evidence in the first instance.  

The Board further finds that a remand is necessary in order 
to obtain addendum opinions addressing the etiology of the 
Veteran's bilateral hearing loss and tinnitus.  By way of 
background, the Board observes that the Veteran's October 
1972 entrance examination for his first period of active 
duty included an audiogram showing the following puretone 
thresholds:

Hertz
500
1000
2000
3000
4000
Right
20
10
5
-
10
Left
35
20
10
-
5

The Veteran's August 1974 separation examination for his 
first period of active duty included an audiogram showing 
the following puretone thresholds:

Hertz
500
1000
2000
3000
4000
Right
10
5
10
-
10
Left
0
10
0
-
0

The Veteran's March 1977 entrance examination for his second 
period of active duty included an audiogram showing the 
following puretone thresholds:

Hertz
500
1000
2000
3000
4000
Right
15
5
5
-
5
Left
5
5
5
-
5

An accompanying computer-generated audiogram appears to show 
decibel losses at 6000 Hertz in the left ear and at 500 and 
6000 Hertz in the right ear.

The Veteran's August 1977 separation examination for his 
second period of active duty included an audiogram showing 
the following puretone thresholds:

Hertz
500
1000
2000
3000
4000
Right
15
10
10
10
15
Left
10
10
15
15
20

Such also shows 40 and 35 decibel losses at 6000 Hertz in 
the right and left ears, respectively. 

The Veteran was afforded a VA examination in February 2007.  
At such time, the examiner noted that the Veteran served on 
active duty from 1972 to 1974 and had a mild hearing loss in 
the left ear and normal hearing across frequencies in the 
right ear at his induction to service.  She further noted 
that Bekesy audiometric testing confirmed a mild hearing 
loss at induction in the left ear and also showed a moderate 
hearing loss in the right ear at 6000 Hertz.  The examiner 
further observed that audiometric data obtained at 
separation revealed normal hearing across all frequencies 
tested in both ears.  However, as noted in the Board's 
previous recitation of the Veteran's audiograms during both 
periods of service, the examiner seems to have confused the 
findings and does not appear to have recognized that the 
Veteran had two separate periods of service. 

At the time of the examination, the Veteran reported that he 
served in the infantry.  He also indicated that, prior to 
service, he worked in concrete construction and, after 
service, he worked in construction from 1978 to 1986 and in 
plants from 1986 to 2002.  The Veteran also reported that 
his bilateral hearing loss began in 1997 and his tinnitus 
began in 1974.  Audiometric testing revealed bilateral 
hearing loss per VA regulations.  38 C.F.R. § 3.385.  

Thereafter, the examiner opined that the Veteran's current 
complaint of tinnitus was more likely the result of his pre-
military civilian noise exposure, which also contributed to 
his hearing loss at enlistment, and not military noise 
exposure.  She noted that the Veteran reported a significant 
amount of pre-and post-military occupational noise exposure 
and enlistment testing revealed high frequency hearing loss 
bilaterally.  However, while the examiner noted that the 
Veteran did not report the onset of tinnitus until after his 
military service in 1974, she does not appear to take such 
statement into consideration.  In this regard, an addendum 
opinion is necessary in order for the examiner to reconcile 
her opinion that the Veteran's tinnitus is related to pre-
military noise exposure when he did not report the presence 
of such until after his military service.

The examiner further noted that the Veteran entered the 
military with a mild hearing loss in the left ear and 
moderate hearing loss in the right ear at 6000 Hertz, but no 
hearing loss was recorded at separation from the military.  
She further noted that the Veteran reported that his hearing 
loss started in 1997, approximately 23 years after active 
military service, and had worked in hazardous noise 
environments prior to and after military service.  
Therefore, the examiner opined that, based on the evidence 
in the claims file, the Veteran's report of onset, and noise 
exposure history, military noise exposure did not cause the 
Veteran's current hearing loss.  However, the examiner's 
opinion is based on an inaccurate factual premise as there 
was no evidence of right ear hearing loss at the time of the 
Veteran's entrance to military service in October 1972.   

Moreover, as relevant to both claims, the examiner did not 
offer an opinion as to whether the Veteran's bilateral 
hearing loss and tinnitus are related to his second period 
of active service from March 1977 to September 1977.  
Therefore, for the foregoing reasons, an addendum opinion 
regarding the etiology of the Veteran's bilateral hearing 
loss and tinnitus is necessary to decide the claims.

The Board also notes that it is not clear whether the 
Veteran receives regular treatment from any provider with 
regard to his bilateral hearing loss and tinnitus.  Notably, 
during the August 2012 DRO hearing, the Veteran testified 
that he was awaiting his hearing aids.  See page 8 of the 
hearing transcript.  The most recent VA treatment records 
dated through May 2012 that have been uploaded to the 
Veteran's Virtual VA claims file show no ongoing treatment 
for bilateral hearing loss or tinnitus.  Therefore, while on 
remand, the Veteran should be given an opportunity to 
identify any healthcare provider who treated him for his 
bilateral hearing loss and tinnitus.  Thereafter, any 
identified records should be obtained for consideration in 
the readjudication of the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his 
representative with statement of the case 
on the issues of (1) entitlement to 
service connection for a left shoulder 
disorder and (2) entitlement to 
compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of right 
ureteroscopy.  Please advise them of the 
time period in which to perfect an appeal.  
If an appeal of these issues is perfected 
in a timely fashion, then return the case 
to the Board for its review, as 
appropriate.

2.  The Veteran should be given an 
opportunity to identify any healthcare 
provider who treated him for his bilateral 
hearing loss and tinnitus.  After securing 
any necessary authorization from him, 
obtain all identified treatment records.  
All reasonable attempts should be made to 
obtain such records.  If any records 
cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not 
exist or that further efforts to obtain 
such records would be futile, which should 
be documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 38 
U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 
3.159(e).

3.  After all outstanding records have 
been associated with the claims file, 
return the claims file to the VA examiner 
who conducted the Veteran's April 2007 VA 
audiological examination.  The claims file 
and a copy of this Remand must be made 
available to the examiner.  The examiner 
shall note in the examination report that 
the claims folder and the Remand have been 
reviewed.  If the April 2007 VA examiner 
is not available, the claims file should 
be provided to an appropriate medical 
professional so as to render the requested 
opinion.  The need for an additional 
examination of the Veteran is left to the 
discretion of the clinician selected to 
write the addendum opinion.

After a review of the claims file, to 
specifically include the Veteran's 
entrance and separation examinations from 
his two separate periods of active duty, 
which are summarized above, the examiner 
should offer an opinion regarding the 
following inquiries:

Pertaining to the Veteran's first period 
of active duty from November 1972 to 
November 1974:

(A)  Was hearing loss of either ear noted 
on the Veteran's October 1972 entrance 
examination?  If so, please identify the 
ear(s).

(B)  If hearing loss of the right and/or 
left ear was noted on the Veteran's 
October 1972 entrance examination, the 
examiner is asked to opine as to whether 
the disorder(s) increased in severity in 
service.  

If the Veteran's hearing loss of the right 
and/or left ear increased in severity 
during service, the examiner is asked to 
opine as to whether there is clear and 
unmistakable evidence that such increase 
in severity is due to the natural progress 
of the condition. 

(C)   If hearing loss of the right and/or 
left ear was not noted on the Veteran's 
October 1972 entrance examination, the 
examiner is asked to opine as to whether 
there is clear and unmistakable evidence 
that the disorder(s) pre-existed service.  

(i)  If there is clear and unmistakable 
evidence that the disorder(s) pre-
existed service, the examiner is asked 
to opine as to whether there is clear 
and unmistakable evidence that the pre-
existing disorder(s) did not undergo an 
increase in the underlying pathology 
during service.  

If there was an increase in the 
severity of the Veteran's disorder(s), 
the examiner should offer an opinion as 
to whether such increase was clearly 
and unmistakably due to the natural 
progress of the disease.  

(ii)  If there is no clear and 
unmistakable evidence that hearing loss 
of the right and/or left ear pre-
existed service, then the examiner is 
asked whether it is at least as likely 
as not that the disorder is related to 
service, including the Veteran's in-
service noise exposure.  

(D)  Is it at least as likely as not that 
the Veteran's tinnitus is related to 
service, including his in-service noise 
exposure?

Pertaining to the Veteran's second period 
of active duty from March 1977 to 
September 1977:

(A)  Was hearing loss of either ear noted 
on the Veteran's March 1977 entrance 
examination?  If so, please identify the 
ear(s).

(B)  If hearing loss of the right and/or 
left ear was noted on the Veteran's March 
1977 entrance examination, the examiner is 
asked to opine as to whether the 
disorder(s) increased in severity in 
service.  

If the Veteran's hearing loss of the right 
and/or left ear increased in severity 
during service, the examiner is asked to 
opine as to whether there is clear and 
unmistakable evidence that such increase 
in severity is due to the natural progress 
of the condition. 

(C)   If hearing loss of the right and/or 
left ear was not noted on the Veteran's 
March 1977 entrance examination, the 
examiner is asked to opine as to whether 
there is clear and unmistakable evidence 
that the disorder(s) pre-existed service.  

(i)  If there is clear and unmistakable 
evidence that the disorder(s) pre-
existed service, the examiner is asked 
to opine as to whether there is clear 
and unmistakable evidence that the pre-
existing disorder(s) did not undergo an 
increase in the underlying pathology 
during service.  

If there was an increase in the 
severity of the Veteran's disorder(s), 
the examiner should offer an opinion as 
to whether such increase was clearly 
and unmistakably due to the natural 
progress of the disease.  

(ii)  If there is no clear and 
unmistakable evidence that hearing loss 
of the right and/or left ear pre-
existed service, then the examiner is 
asked whether it is at least as likely 
as not that the disorder is related to 
service, including the Veteran's in-
service noise exposure.  

(D)  Is it at least as likely as not that 
the Veteran's tinnitus is related to 
service, including his in-service noise 
exposure?

The rationale for any opinion offered 
should be provided.  In providing an 
opinion regarding the Veteran's tinnitus, 
the examiner should reconcile her opinion 
that the Veteran's tinnitus is related to 
pre-military noise exposure when he did 
not report the presence of such until 
after his military service.

4.  After completing the above actions, to 
include any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
bilateral hearing loss and tinnitus claims 
should be readjudicated based on the 
entirety of the evidence, to include the 
August 2012 DRO hearing testimony and all 
evidence received since the issuance of 
the August 2008 statement of the case.  If 
the claims remain denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


